DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/21/22 has been entered.
 
Receipt of amendment and response dated 3/30/22 is acknowledged.
Claims 2, 4-8, 13-14, 16-17, 19-21, 23-25, 27, 30-31, 33-45, 47-67, 69-79 and 81-88 have been canceled.
Claims 1, 3, 9-12, 15, 18, 22, 26, 28-29, 32, 46, 68 and 80 are pending.

Claim Status
	The previous office action dated 6/21/22 states that the Restriction requirement dated 6/25/21 has been withdrawn, and that all the claims have been considered for examination.
However, claims 68 and 80 have been stated as withdrawn and Applicants are requested to correct the claim status.   

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 06/21/22 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

In response to the amendment and all of the previous rejections of record have been replaced with the following new rejection:
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, 9-12, 15, 18, 22, 26, 28-29, 32, 46, 68 and 80 are rejected under 35 U.S.C. 103 as being unpatentable over US 9861629 to Hughey et al., and WO 2008/011595 to Vaughn et al.
Hughey teaches an abuse deterrent composition comprising a controlled release matrix comprising oxycodone to provide treatment for pain (abstract, col. 2, l 19-31). The composition includes one or more of 35% to 70% flowability enhancers, one or more release modifiers and one or more active ingredients (col. 2, l 26-31 & l 37-42). The composition further includes viscosity modifiers (col. 3, l 35-40).
 Hughey teaches a surfactants such as anionic, cationic, non-ionic or zwitterionic surfactants as flowability enhancers, (col. 2, l 53-57); polyethylene oxide having a molecular weight of 1000 to 2000000 (lines bridging col. 2-3, col. 3, l 400-45) as release modifier comprising. Col. 3, l 41-67 teaches compositions with 50% to 70% surfactant (glyceryl monolinoleate), 25% to 40% polyethylene oxide (PEO) and 1-20% oxycodone hydrochloride (col. 10, l 37-col, 11, l 55, Table 1). 40% PEO and a molecular weight of 4,000,000 (col. 4, l 6-11) of Hughey meets the amount of instant claims 1 and 12-13. 
Hughey further teaches a ratio of oxycodone to PEO is 1:1 to 1:15 and PEO to glyceryl monolinoleate is 1:2 (col. 6, l 25-33). Hughey teaches that the addition of surfactants as flow enhancing agents increases the flow of the release modifiers (such as high molecular weight of PEO), thus providing for a flowable matrix suitable for encapsulation (col. 25, 55-61). It is taught that the release modifier is suspended in the flowability enhancer such that the release modifier is believed to become molten at which time the components become miscible (col. 26, l 40-44). This results in synergistic effect wherein the flowability enhancer reduces the melting point of the release modifier and also solubilizes the release modifier at the elevated annealing temperature that unexpectedly results in the formation of an elastic semi-solid composition with advantageous abuse deterrant properties (col. 26, l 40-64). Table 11 teaches matrix composition comprising 1.7% hydrocodone bitartrate, 5% sodium lauryl sulfate and 30% polyethylene oxide. 
Tables 23 and 29 of Hughey are directed to a matrix composition comprising 12.1% oxycodone hydrochloride, 30% PEO and 57.5% surfactant (glyceryl monolinoleate). Even though Hughey does not exemplify an anionic surfactant and in the claimed ratios, Hughey teaches the equivalence of the surfactants (col. 2, l 53-57) as flow enhancers and stabilizers of the composition; and the above exemplified compositions provide more than 4:1 ratio of anionic surfactant to active agent. Further, Hughey teaches abuse deterrant matrix composition comprising PEO and sodium lauryl sulfate (Table 11).  
Instant claim 1 now recites that the dosage form is free of core-shell particulates. A review of the instant specification [0061] describes that the extended release matrix formulation can be identical (multi particulates), or different (layered/sandwich-type or core-shell arrangements). Thus, one construes the core-shell arrangement of the matrix formulation but not filling the matrix materials in to capsules. 
Hughey teaches that the dosage form can be in the form of blister or strip packs, aluminum blister, capsule form. If it is argued that the capsule formulation of Hughey meets core-shell, Hughey also teaches strip or blister formulation (col. 7, l 25-50).  Further, Hughey does not teach the matrix particles in a core-shell construction. Instead, Hughey teaches filling the matrix materials in to capsules and hence, meet the free of core-shell particulates.
In any event, Vaughn teaches oral dosage forms of therapeutic agents that are resistant to abuse [0012] wherein the composition includes a monolithic solidified oral dosage form comprising a therapeutic agent and a hydrophobic matrix material, wherein the dose form releases at least 80% of a therapeutic agent after 2 hours [0012], and extended release for about 4-72 hours [0040]. For the active agent, [0013] teaches opioids that are abusable [0013, 0049], the composition further includes excipients such as surfactants, solubilizers, binders, lubricants etc [0013]. The dosage is in the form of a molded, cut, particulates, pellets, beads and further in the form of caplets and tablets (0033-0034). Vaughn also teaches hydrophobic matrix polymers including polyethylene oxide (PEO), ethylene oxide-propylene oxide polymers (0044). Among the excipients, Vaughn teaches surfactants including the anionic surfactants of instant claim 26 [0072]. 
For the process of preparation of the matrix formulation (claim 68), Vaughn teaches the steps of mixing the matrix material, active agent, melting, solidifying and shaping the mass [0090]. Vaughn further exemplifies composition comprising oxycodone and polyethylene oxide in the form of rods and solidified to tablets (table II, p 00135-00136]. Further Table VI teaches hydromorphone HCl, sodium dodecyl sulfate and hydroxypropyl cellulose. While Table VI teaches hydroxypropyl cellulose, Vaughn teaches equivalence of hydroxypropyl cellulose and polyethylene oxide [0044].
Thus, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the instant invention to prepare the composition of Hughey, comprising oxycodone, PEO and anionic surfactants such as sodium lauryl sulfate or other anionic surfactants (also taught by Vaughn), and prepare the composition as matrix microparticles not only as capsules (Hughey) but also as rods that can be compressed or solidified as tablets because Vaughn teaches preparing the oral dosage forms having a break strength [0035] as well as provide a desired release rate of the active agent [0012 of Vaughn] or table  13 of Hughey. One of an ordinary skill in the art would have been able to choose optimum amounts of active agent, PEO, surfactants and further excipients such as lubricants in the composition of Hughey, so as to enable the flowability and fluidization of the release modifiers such as PEO (suggested by Hughley) and further provide the desired release rate of the active agent.
While Hughey and Vaughn does not teach the instant claimed in vitro dissolution, Vaughn teaches opioid composition compositions comprising polyethylene oxide and anionic surfactant, for providing a tablet strength [0035] that is within the strength of instant dosage forms (see table 4) dissolution and further providing a desired release of the active agent (a release of greater than 80% after 2 hours to 25 hours -fig 1). Further, Hughey also desires providing a release of greater than 50% after 2 hours. Hence, it would have been obvious for one of an ordinary skill in the art to choose the amounts of the release modifier (polyethylene oxide), surfactant and lubricants with an expectation to provide a desired release of opioid active agents and further provide effective treatment of pain. 


Response to Arguments
Applicant's arguments filed 3/30/22 have been fully considered but they are not persuasive.
In response to the amendment, and Applicants arguments that Shah reference (WO 2017/136460) teaches a dosage form that reads on the now excluded core-shell particles and Oshlack et al (US 7846476) teaches an osmotic dosage form but not matrix formulation, all of the previous rejections (Final rejection dated 1/27/22) have been withdrawn. The present rejection relies on a new combination of references.    
Applicants argued US 9861629 to Hughey et al., in combination with Kao and Oshlack references, but fails to specifically argue the teachings of Hughey. The rejection above explains that Hughey teaches preparing matrix composition that is filled in a capsule formulation and further Vaughn teaches matrix composition that is solidified to tablet to achieve a suitable hardness (similar to exemplified in Fig. 4 of instant application) and further both references teach at least 50% release after 2 hours and up to 25 hours (Vaughn) and Hughey also teaches extended release formulations. Therefore, one of an ordinary skill in the art would have been motivated to optimize the release matrix materials, active and other release excipients such as surfactants, lubricants with an expectation to provide a desired release of the opioid active agent and provide effective pain relief. 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKSHMI SARADA CHANNAVAJJALA whose telephone number is (571)272-0591. The examiner can normally be reached Generally M- F 9 AM to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LAKSHMI S CHANNAVAJJALA/Primary Examiner, Art Unit 1611